Dec 20 2013, 6:03 am

FOR PUBLICATION


ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                GREGORY F. ZOELLER
Marion County Public Defender                Attorney General of Indiana
Indianapolis, Indiana

                                             ELLEN H. MEILAENDER
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

RONALD GAINES,                               )
                                             )
      Appellant-Defendant,                   )
                                             )
             vs.                             )    No. 49A04-1303-CR-123
                                             )
STATE OF INDIANA,                            )
                                             )
      Appellee-Plaintiff.                    )


                   APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Gary L. Miller, Judge
                          Cause No. 49G21-1206-CM-38826



                                  December 20, 2013

                             OPINION - FOR PUBLICATION


BARNES, Judge
                                     Case Summary

      Ronald Gaines appeals his conviction for Class A misdemeanor invasion of

privacy. We affirm.

                                          Issues

      Gaines raises three issues, which we consolidate and restate as:

             I.       whether there was a fatal variance between the
                      charging information and the proof at trial; and

             II.      whether the trial court properly admitted the State’s
                      Exhibits.

                                          Facts

      On May 15, 2012, the trial court granted S.G. an ex parte protective order against

Gaines under Indiana Code Chapter 34-26-5. The trial court scheduled a hearing for June

11, 2012. Deputy Brandy Bouma of the Marion County Sheriff’s Department served the

protective order on Gaines on May 17, 2012.

      On June 7, 2012, Officer Edward Fiscus of the Indianapolis Metropolitan Police

Department was dispatched to S.G.’s residence regarding a violation of a protective

order. When Officer Fiscus arrived, Gaines was in front of the residence, and the garage

door was open. Officer Fiscus arrested Gaines, and the State charged him with Class A

misdemeanor invasion of privacy for knowingly violating a “protective order issued to

prevent domestic or family violence issued under IC 34-26-5.” App. p. 18.

      At Gaines’s bench trial, Gaines objected to the admission of State’s Exhibits 1 and

2. State’s Exhibit 1 is a certified copy of the ex parte protection order that ordered

Gaines not to contact S.G. and to stay away from S.G.’s residence. Page 2 of the order in

                                            2
the exhibit binder is missing. The last page of the exhibit is a Marion County Sheriff’s

Department Return of Service that indicated Gaines was personally served with a copy of

the order on May 17, 2012. State’s Exhibit 2 is a certified printout from the Indiana

Protection Order Registry that indicates Gaines received personal service of the order on

May 17, 2012 by Deputy Bouma. Gaines argued that the service information on the

exhibits violated his confrontation rights, that the exhibits contained hearsay, and that

State’s Exhibit 2 was not properly certified.         The trial court overruled Gaines’s

objections. The trial court found Gaines guilty as charged. He was then sentenced to 365

days suspended with 180 days of probation. Gaines now appeals.

                                         Analysis

                                        I. Variance

      Although Gaines argues that the evidence is insufficient to sustain his conviction,

the basis of his argument is that there was a variance between the charging information

and the proof at trial. Gaines was charged with invasion of privacy under Indiana Code

Section 35-46-1-15.1, which provides:

             A person who knowingly or intentionally violates:

             (1)    a protective order to prevent domestic or family
                    violence issued under IC 34-26-5 (or, if the order
                    involved a family or household member, under IC 34-
                    26-2 or IC 34-4-5.1-5 before their repeal); [or]

             (2)    an ex parte protective order issued under IC 34-26-5
                    (or, if the order involved a family or household
                    member, an emergency order issued under IC 34-26-2
                    or IC 34-4-5.1 before their repeal);

                                    *****

                                            3
              commits invasion of privacy, a Class A misdemeanor.

The charging information here alleged that Gaines knowingly violated “[a] protective

order issued to prevent domestic or family violence issued under IC 34-26-5.” App. p.

18. At trial, the State presented evidence that Gaines violated an ex parte protective

order, not a protective order.

       Gaines argues that, as a result of this difference, the State did not meet its burden

of proof and the evidence is insufficient to sustain his conviction. The State argues that

the evidence is sufficient and there is no variance between the charging information and

the evidence at trial because “every ex parte order issued under Chapter 34-26-5 is a

protective order to prevent domestic or family violence issued under Chapter 34-26-5.”

Appellee’s Br. p. 7. Alternatively, the State argues that any variance between the charge

and the proof in this case is immaterial.

       The main difference between an ex parte protective order and a protective order is

that an ex parte protective order is issued before a hearing is held. We need not decide,

however, whether there is a variance between the charging information and the proof at

trial because alleged variance is not fatal. A variance between the charging information

and proof at trial does not necessarily require reversal. Broude v. State, 956 N.E.2d 130,

135 (Ind. Ct. App. 2011), trans. denied. The test to determine whether a variance is fatal

is:

              (1)    was the defendant misled by the variance in the
                     evidence from the allegations and specifications in the
                     charge in the preparation and maintenance of his
                     defense, and was he harmed or prejudiced thereby;

                                             4
                (2)     will the defendant be protected in [a] future criminal
                        proceeding covering the same event, facts, and
                        evidence against double jeopardy?

Id. at 136.     “Put another way, if the variance either misleads the defendant in the

preparation of his defense resulting in prejudice or leaves the defendant vulnerable to

double jeopardy in a future criminal proceeding covering the same event and evidence,

then the variance is fatal.” Id.

          There is no indication that Gaines was misled by the alleged variance here. In

fact, the difference between an ex parte protective order and a protective order was never

mentioned during the trial. There was only one protective order issued, and there was no

confusion as to what protective order was at issue. Gaines argues that the variance has

the potential to subject him to a future criminal proceeding covering the same event,

facts, and evidence, but he was only subject to one protective order at the time of these

events. Gaines has failed to show how he is vulnerable to double jeopardy in a future

criminal proceeding. Gaines has failed to demonstrate that the alleged variance was

fatal.1

                            II. Admission of State’s Exhibits 1 and 2



1
  Gaines also argues that the ex parte protective order is not “substantial evidence of probative value” to
support his conviction because page 2 of the exhibit is missing. Appellant’s Br. p. 9. Gaines argues that,
without page 2, “the Court cannot fairly evaluate whether Mr. Gaines’ conviction is supported by proof
beyond a reasonable doubt.” Id. at 10. Indiana Evidence Rule 106 allows an adverse party to “require . . .
the introduction of any other part or any other writing or recorded statement which in fairness ought to be
considered contemporaneously with it.” However, Gaines did not object to the admission of State’s
Exhibit 1 on this basis, and he makes no argument that the admission of the exhibit was fundamental
error. Moreover, the exhibit clearly demonstrates that a protective order was issued to S.G. to prevent
Gaines from contacting her and clearly ordered Gaines to stay away from S.G.’s residence. The missing
page does not affect the sufficiency of the evidence.
                                                    5
       Next, Gaines argues that the trial court abused its discretion by admitting State’s

Exhibits 1 and 2. We review the admission of evidence for an abuse of discretion.

Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion occurs

“where the decision is clearly against the logic and effect of the facts and circumstances.”

Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001).

                                   A. State’s Exhibit 1

       Gaines argues that State’s Exhibit 1, which was a certified copy of the ex parte

protective order, should not have been admitted because it violated his rights under the

Confrontation Clause of the Sixth Amendment. Specifically, Gaines takes issue with the

admission of the last page of the exhibit, which was a Marion County Sheriff’s

Department Return of Service that indicated Gaines was personally served with a copy of

the order on May 17, 2012. Gaines complains that he was not able to cross-examine the

Sheriff’s deputy regarding the service.

        The Sixth Amendment to the United States Constitution, made applicable to the

States via the Fourteenth Amendment, states: “In all criminal prosecutions, the accused

shall enjoy the right . . . to be confronted with the witnesses against him.” U.S. Const.

amend. VI.     The Confrontation Clause prohibits the admission of an out-of-court

statement if it is testimonial, the declarant is unavailable, and the defendant had no prior

opportunity to cross-examine the witness. King v. State, 985 N.E.2d 755, 758 (Ind. Ct.

App. 2013) (citing Crawford v. Washington, 541 U.S. 36, 59, 124 S. Ct. 1354, 1369

(2004)), trans. denied. Although the Crawford court intentionally refrained from defining



                                             6
what evidence is testimonial, it listed three “formulations of this core class of

‘testimonial’ statements”:

             (1)    ex parte in-court testimony or its functional
                    equivalent—that is, material such as affidavits,
                    custodial examinations, prior testimony that the
                    defendant was unable to cross-examine, or similar
                    pretrial statements that declarants would reasonably
                    expect to be used prosecutorially;

             (2)    extrajudicial statements . . . contained in formalized
                    testimonial materials, such as affidavits, depositions,
                    prior testimony, or confessions;

             (3)    statements that were made under circumstances which
                    would lead an objective witness reasonably to believe
                    that the statement would be available for use at a later
                    trial.

Pendergrass v. State, 913 N.E.2d 703, 706 (Ind. 2009) (quoting Crawford, 541 U.S. at 51-

52, 124 S. Ct. at 1364), cert. denied.      “Business and public records are generally

admissible absent confrontation not because they qualify under an exception to the

hearsay rules, but because—having been created for the administration of an entity’s

affairs and not for the purpose of establishing or proving some fact at trial—they are not

testimonial.” Melendez-Diaz v. Massachusetts, 557 U.S. 305, 324, 129 S. Ct. 2527,

2539-40 (2009).

      The return of service of the ex parte protective order is at issue here. Indiana Trial

Rule 4.15(B) provides:

             The return, along with the summons to which it is attached or
             is a part, the praecipe for summons, affidavits furnished with
             the summons or praecipe for summons, and all other
             affidavits permitted by these rules shall be filed by the clerk
             with the pleadings and other papers in the case and thereupon

                                            7
              shall become a part of the record, and have such evidentiary
              effect as is now provided by law. Copies of such record shall
              be admissible in all actions and proceedings and may be
              entered in any public records when certified over the
              signature of the clerk or his deputy and the clerk’s seal.


Ind. R. Trial P. 4.15. Additionally, returns of service are admissible under the public

records exception of the hearsay rules. See Ind. Evid. R. 803(8); see e.g., United States v.

Union Nacional de Trabajadores, 576 F.2d 388, 391 (1st Cir. 1978) (holding that a

sheriff’s return of service was admissible under Federal Evidence Rule 803(8)).

       Although our courts have not yet addressed returns of service in the context of the

Confrontation Clause, other courts have addressed and rejected the argument made by

Gaines. For example, in State v. Copeland, 306 P.3d 610, 627 (Or. 2013), the Oregon

Supreme Court addressed the admissibility of a certificate of service of a restraining

order in the context of the Confrontation Clause and Crawford. The court noted that “the

primary purpose” of the certificate of service “was to serve the administrative functions

of the court system, ensuring that defendant, the respondent in the restraining order

proceeding, received the notice to which he is statutorily and constitutionally entitled,

establishing a time and manner of notice for purposes of determining when the order

expires or is subject to renewal, and assuring the petitioner that the subject of the order

knew of its existence.” Copeland, 306 P.3d at 627. Because the certificate of service was

primarily created for an administrative purpose, the court concluded that “the certificate

of service was not testimonial, and its admission did not violate defendant’s Sixth

Amendment confrontation rights.” Id. at 628.


                                             8
       Other courts have reached the same result. See State v. Shivers, 280 P.3d 635, 640

(Az. Ct. App. 2012) (holding that “[t]he [declaration of service] was non-testimonial

because it was created primarily for an administrative purpose rather than for a

prosecutorial purpose” and “the trial court did not violate [the defendant’s] Sixth

Amendment right to confront witnesses by admitting the [declaration of service] in

evidence without the officer’s testimony or a showing he was unavailable and [the

defendant] had been given the opportunity to cross-examine him”), review denied; State

v. Tryon, 255 P.3d 498, 500-02 (Or. Ct. App. 2011) (holding that “serving the restraining

order and making proof of that service, and triggering notification to law enforcement

agencies that a restraining order has been issued” were “routine, nonadversarial tasks”

and the return of service was not testimonial); Com. v. Shangkuan, 943 N.E.2d 466, 472-

73 (Mass. Ct. App. 2011) (holding that a “return of service is not created solely for use in

a pending criminal prosecution” and it was not testimonial in the context of the

Confrontation Clause), review denied.

       We find these cases instructive. The primary purpose of the return of service is

administrative—ensuring that the defendant received notice of the protective order. See

I.C. § 34-26-5-9(e) (“The sheriff of each county shall provide expedited service for an

order for protection.”). Although the return of service may be used later in a criminal

prosecution, the return of service was not created solely for use in a pending or future

criminal prosecution. See Melendez–Diaz, 557 U.S. at 323-24, 129 S. Ct. at 2539–2540.

As such, we conclude that the return of service was not testimonial, and its admission did

not violate Gaines’s rights under the Confrontation Clause.

                                             9
                                   B. State’s Exhibit 2

       Next, Gaines argues that the trial court abused its discretion by admitting State’s

Exhibit 2, which is a certified printout from the Indiana Protection Order Registry that

indicates Gaines received personal service of the order on May 17, 2012 by Deputy

Bouma. Gaines argues that the printout contains hearsay statements regarding service of

the protective order and that the printout is not admissible under Indiana Evidence Rule

803(8).

       We need not address Gaines’s argument because the service information in State’s

Exhibit 2 is cumulative of the service information in State’s Exhibit 1. The admission of

evidence is harmless and is not grounds for reversal where the evidence is merely

cumulative of other evidence properly admitted. Collins v. State, 966 N.E.2d 96, 104

(Ind. Ct. App. 2012). Because the trial court properly admitted State’s Exhibit 1, which

details the service of the protective order on Gaines, any error in the admission of State’s

Exhibit 2, which contains the same information, is harmless.

                                       Conclusion

       The trial court properly admitted State’s Exhibit 1 and State’s Exhibit 2, and the

alleged variance was not fatal. We affirm.

       Affirmed.

ROBB, C.J., and BROWN, J., concur.




                                             10